DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I Species V (Claims 1, 2, 12-15 and 19)   in the reply filed on 10/18/2021 is acknowledged.
Drawings
The drawings are objected to because of the following:
Claim 1 discloses a headspace. However, no reference numeral was incorporated to identify which part is considered a headspace in the provided drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1: “pressure-relief device” reads as “a device (generic placeholder) for pressure relief (function)…”.
Claim 19: “pressure-relief device” reads as “a device (generic placeholder) for pressure relief (function)…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfefferkorn (US 6679395) in view of Fanning (GB 2128967) and Rasmussen (US 20150028052).
Regarding claim 1, Pfefferkorn discloses, A container (Col.1, Lines 5-8) assembly for accommodating a beverage (Col.1, Lines 5-8), said container assembly comprising: a body part (Since it’s a bottle, there would be a body for accommodating  beverage) defining an inner volume for accommodating said beverage and a cylindrical neck part (See annotated fig. below)  defining a gas-filled headspace (See annotated fig below) , said cylindrical neck part further defining an opening (See annotated fig. below) , an inwardly oriented surface(See annotated fig. below)  and an outwardly oriented surface (See annotated fig. below) , and a closure (1) sealing off said opening of said cylindrical neck part (Fig.1) and comprising a closure disc (Fig.4; the disc shape structure surrounded by cap wall 3) facing said inner volume of said beverage container, an inner cylindrical part (See annotated fig below) facing said inwardly oriented surface of said cylindrical neck part and an outer cylindrical part (See annotated fig. below) facing said outwardly oriented surface of said cylindrical neck part, and a predetermined pressure value (Co.2; line 33).

    PNG
    media_image1.png
    363
    624
    media_image1.png
    Greyscale


However, Pfefferkorn does not explicitly discloses beverage container further defining a burst pressure closure further comprising a pressure-relief device located at said closure disc or said inner cylindrical part, said pressure-relief device being capable of establishing a permanent or reclosable opening through said closure or between said closure and said neck part for allowing a flow of fluid from said inner volume of said collapsible beverage container to an external space when a pressure difference between said inner volume and said external space exceeds a predetermined pressure value, said predetermined pressure value being lower than said burst pressure.
Fanning is in the field of endeavor and discloses beverage container further defining a burst pressure (Page 1, line 59 “ […]valve being adapted to open to allow gas to escape from the vessel when the pressure in the vessel exceeds a predetermined value.”) , said closure disc comprising a beverage outlet (15) for extracting said beverage from said beverage container (hole 15 is capable of being used as a beverage outlet) , closure further comprising a pressure-relief device (14)  located at said closure 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified beverage container further defining a burst pressure, said closure disc comprising a beverage outlet for extracting said beverage from said beverage container, closure further comprising a pressure-relief device located at said closure disc or said inner cylindrical part, said pressure-relief device being capable of establishing a permanent or reclosable opening through said closure or between said closure and said neck part as taught by Fanning for the purpose of removing excessive gas/pressure within the vessel/container (Page 1, line 50-55). 
The limitation “for allowing a flow of fluid from said inner volume of said beverage container to an external space when a pressure difference between said inner volume and said external space exceeds a predetermined pressure value, said predetermined pressure value being lower than said burst pressure.” is considered to be functional language. The prior art as combined has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
However, Pfefferkorn- Fanning does not explicitly discloses the container being a collapsible container. 
Rasmussen discloses beverage container that is collapsible (Para 5)


Regarding claim 2, Pfefferkorn-Fanning-Rasmussen discloses pressure relief device (Fanning, 14) being at least partially visible from outside (Fanning; Fig.1) said container assembly.

Regarding claim 12, Pfefferkorn-Fanning-Rasmussen discloses, closure disc comprises a valve seat (See annotated fig. below)  and said pressure-relief device (See annotated fig. below)  comprises valve body (See annotated fig. below)  urged against said valve seat by a spring (Fanning ; 21).

    PNG
    media_image2.png
    317
    522
    media_image2.png
    Greyscale

Regarding claim 13, Pfefferkorn-Fanning-Rasmussen discloses, pressure-relief device comprises a housing (See annotated fig. Below)  for accommodating said valve body and said spring, said housing preferably including a slot opening (See annotated fig. below).

    PNG
    media_image3.png
    317
    544
    media_image3.png
    Greyscale

Regarding claim 14, Pfefferkorn discloses beverage comprises dissolved C02 and/or N2 (Col1, line :7; [ […] with carbon-dioxide containing drink […]), said beverage establishing a temperature dependent pressurization inside said beverage container, said temperature dependent pressurization being lower than said burst pressure at room temperature (it is reasonably expected to have temperature dependent pressurization being lower than said burst pressure at room temperature unless otherwise the inside pressure is higher which would activate the pressure relief mechanism in order to expel the excess pressure).
Regarding claim 15, Pfefferkorn discloses predetermined pressure value is between 3 atm and 15 atm (Col.2 line 33; “[…] containing drinks at 5 bar” 5 bar is 4.9 atm which is within the desired range).

Regarding claim 19, Pfefferkorn discloses, A closure (1) for a  beverage container (Col.1, Lines 5-8)  having a body part (Since it’s a bottle, there would be a body for accommodating  beverage) defining an inner volume for accommodating a beverage and a cylindrical neck part further defining an opening (See annotated fig. below) , an inwardly oriented surface(See annotated fig. below)  and an outwardly oriented surface (See annotated fig. below) , and a closure sealing off said opening of said cylindrical 

    PNG
    media_image4.png
    400
    624
    media_image4.png
    Greyscale

However, Pfefferkorn does not explicitly discloses, said closure disc comprising a beverage outlet for extracting said beverage from said beverage container, said closure further comprising a pressure-relief device located at said closure disc or said inner cylindrical part, said pressure-relief device being capable of establishing a permanent or reclosable opening through said closure or configured for being capable of establishing a permanent or reclosable opening between said closure and said neck part for allowing a flow of fluid from said interior surface, through said opening, and to said exterior 
Fanning is in the field of endeavor and discloses closure disc comprising a beverage outlet (15) for extracting said beverage from said beverage container  (hole 15 is capable of being used as a beverage outlet), said closure further comprising a pressure-relief device (14) located at said closure disc or said inner cylindrical part (Fig.1), said pressure-relief device being capable of establishing a permanent or reclosable opening through said closure or configured for being capable of establishing a permanent or reclosable opening (Page 1, line 124 – page 2 line 3)   between said closure and said neck part.
The limitation “ for allowing a flow of fluid from said interior surface, through said opening, and to said exterior surface when a pressure difference between said interior surface and said exterior surface exceeds a predetermined pressure value.” is considered to be functional language. The prior art as combined has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
However, Pfefferkorn- Fanning does not explicitly discloses the container being a collapsible container. 
Rasmussen discloses beverage container that is collapsible (Para 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfefferkorn- Fanning to incorporate a collapsible bottle as taught by Rasmussen “due to hygiene concerns when refilling solid beverage containers” (Para 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                                                                                                                                                                                         
/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736